UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7780



CHRISTOPHER H. WRIGHT,

                                               Plaintiff - Appellant,

          versus


R. D. FOWLER, Officer; TOBY MATTHEWS, Sheriff;
DOCTOR STOKES, Henrico County Jail Medical;
HENRICO COUNTY JAIL MEDICAL DEPARTMENT,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-96-730)


Submitted:   August 25, 1998             Decided:   September 17, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher H. Wright, Appellant Pro Se. Joseph Paul Rapisarda,
Jr., County Attorney, James Thomas Moore, III, COUNTY ATTORNEY’S
OFFICE, Richmond, Virginia; Anton Joseph Stelly, THOMPSON,
SMITHERS, NEWMAN & WADE, Richmond, Virginia; Carlyle Randolph
Wimbish, III, Marvin Pierce Rucker, SANDS, ANDERSON, MARKS &
MILLER, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the magistrate judge’s order* denying relief

on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the magistrate judge’s opinion and find no reversible

error. Accordingly, we affirm. Wright v. Fowler, No. CA-96-730

(E.D. Va. Nov. 4, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       The parties consented to the exercise of jurisdiction by a
magistrate judge pursuant to 28 U.S.C.A. § 636(c) (West 1993).


                                2